Case: 13-40359       Document: 00512408827         Page: 1     Date Filed: 10/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 16, 2013
                                     No. 13-40359
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FELIPE MARTINEZ-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-896-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Felipe Martinez-
Garcia has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Martinez-Garcia has not filed a response. Moreover,
Martinez-Garcia has served his prison term, and he has no additional term of
supervised release or payment of a fine or special assessment.                     We have
reviewed counsel’s brief and the relevant portions of the record reflected therein.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40359    Document: 00512408827    Page: 2   Date Filed: 10/16/2013

                                No. 13-40359

We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED in part as frivolous and in part as moot. See 5TH CIR.
R. 42.2; United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir.
2007).




                                      2